Citation Nr: 0031178	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for service connected 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant    

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
September 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO assigned an increased rating of 
30 percent for pulmonary tuberculosis.  

The Board also notes that the veteran argued in September 
1999 correspondence from his representative that his 
pulmonary disability rating should never have been evaluated 
below 20 percent disabling.  See 38 C.F.R. § 3.105 (2000).  
Since the RO has not previously considered the issue of a 
revised rating for this disability during any time period, 
the Board refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the evaluation of the veteran's 
disability has been obtained by the originating agency.

2.  The veteran's far advanced pulmonary tuberculosis, 
inactive for more than 6 years, is manifested by significant 
dyspnea on exertion, a productive cough, and objective 
evidence of marked residual scarring of the lungs.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97 Diagnostic Code 6721 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that after reviewing the evidence, the 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and the duty to assist the claimant, as mandated by 
38 U.S.C.A.§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (2000).  The RO granted service 
connection for reinfection pulmonary tuberculosis, active far 
advanced, in a January 1947 rating decision, with a 100 
percent rating effective September 10, 1946, the date 
following service separation.  The service medical records 
show that the veteran was admitted to a naval hospital in 
November 1945 for medical observation after complaining of a 
productive cough and blood streaked sputum.  After 
observation, he was diagnosed with bilateral, pulmonary 
tuberculosis, re-infection, active, with bilateral 
caviatation, markedly advanced.  Despite continued 
hospitalization and treatment for his pulmonary condition, a 
U.S. Navy Medical Survey Board in June 1946 found the veteran 
permanently unfit for further service.  He was transferred to 
a VA medical facility and discharged from service.  Based on 
the diagnosis from a May 1947 VA examination, a June 1947 RO 
rating decision recharacterized the veteran's pulmonary 
disability as tuberculosis, pulmonary, chronic, moderately 
advanced and active, with pneumothorax, left, induced, and 
maintained the 100 percent disability rating.    

Based on medical evidence from an August 1949 VA 
hospitalization report showing that the veteran's 
tuberculosis condition was inactive, the RO, in a December 
1949 rating decision, established an end date of May 19, 
1951, for the veteran's 100 percent tuberculosis disability 
rating.  This was followed by a 50 percent rating effective 
from May 20, 1951 to May 19, 1955, a 30 percent rating 
effective from May 20, 1955 to May 19, 1960, and a 
noncompensable rating effective from May 20, 1960.  The RO 
recharacterized the disability as tuberculosis, pulmonary, 
chronic, moderately advanced, arrested from May 20, 1949.  

In April 1989, the veteran requested an increased rating for 
his tuberculosis, contending that his disability had worsened 
over the years.  In a January 1991 rating decision, the RO 
increased the disability rating for chronic, moderately 
advanced pulmonary tuberculosis (arrested from May 20, 1949) 
to 20 percent effective October 5, 1989.  VA pulmonary clinic 
records from March 1989 to September 1990 reveal the 
veteran's increasing shortness of breath secondary to 
pulmonary scarring from tuberculosis.  In April 1997, the 
veteran again requested an increased rating for his pulmonary 
tuberculosis disability.  In an October 1997 rating decision, 
the RO granted an increased rating to 30 percent, effective 
from April 3, 1997, for what was then characterized as 
chronic, far advanced pulmonary tuberculosis (arrested from 
May 20, 1949), based on medical evidence from a June 1997 VA 
examination.  During this examination, the examiner did not 
find that the veteran had an active tuberculosis infection.  
However, he did find that pulmonary function tests suggested 
a mild restrictive ventilatory deficit, and that the veteran 
had significant exertional limitation due to chronic scarring 
related to service related pulmonary tuberculosis.  This 30 
percent rating has been continued to the present.         

As indicated above, the veteran appeals his current 30 
percent pulmonary tuberculosis disability rating, contending 
that his symptomatology warrants a higher evaluation.  After 
a review of the record, the Board finds that an increased 
rating is not warranted for this respiratory condition.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The veteran's pulmonary tuberculosis disability is rated 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6722, for 
tuberculosis, pulmonary, chronic, moderately advanced, 
inactive, for pulmonary tuberculosis ratings entitled on 
August 19, 1968.  DC 6722 falls under the "General Rating 
Formula for Inactive Pulmonary Tuberculosis".  Under this 
formula, a 100 percent rating is warranted for two years 
after date of inactivity, following active tuberculosis, 
which was clinically identified during service or 
subsequently.  A 50 percent rating is warranted thereafter 
for four years, or in any event, to six years after date of 
inactivity.  A 30 percent rating is warranted thereafter, for 
five years, or to eleven years after date of inactivity.  A 
minimum 30 percent rating is also warranted following far 
advanced lesions diagnosed at any time while the disease 
process was active.    

As this rating schedule discloses, a particular rating is to 
take effect at predetermined time intervals, based on the 
amount of time that has passed from a finding that the 
pulmonary tuberculosis disability is in an inactive status.  
For an increased rating to 50 percent to be applicable under 
DC 6722, the pulmonary tuberculosis must have been inactive 
from between 2 to 6 years prior to the rating.  Clearly, that 
is not the case in the veteran's current situation.  As 
previously discussed, VA medical records indicate that the 
veteran's pulmonary tuberculosis was determined to be 
inactive in August 1949.  Thus, the 50 percent rating under 
DC 6722 is not applicable.  The Board also notes that 
although more than 11 years have passed for the 6 to 11 year 
inactive period established under DC 6722 to be in effect for 
a 30 percent rating, a finding of far advanced lesions when 
the disease process was still active has been made to justify 
the minimum 30 percent rating.  This 30 percent rating is a 
permanent and protected rating.  See 38 C.F.R. § 4.96 (2000) 
(protected ratings in accordance with Public Law 90-493); 
§ 4.97, DC 6724, Note (2) (permanency of 30 percent rating).  
Thus, under DC 6722, the 30 percent rating is appropriate.     

The current 30 percent rating is the minimum rating assigned 
for inactive pulmonary tuberculosis following far advanced 
lesions diagnosed at any time while the disease process was 
active.  The Board has, therefore, considered whether the 
veteran's current residual disability from his pulmonary 
tuberculosis would warrant a higher evaluation under another 
diagnostic code.  In this case, the Board notes that 
Diagnostic Code 6731, which applies to chronic inactive 
pulmonary tuberculosis initially evaluated after August 19, 
1968, provides that, depending on  the specific findings, 
residual disability is rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis (Diagnostic Code 
6600).  

The General Rating Formula for Interstitial Lung Disease, 
38 C.F.R. § 4.97 (2000), provides a 100 percent rating for 
Forced Vital Capacity (FVC) less than 50-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  A 60 percent rating is 
assigned for FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A rating of 30 percent is 
assigned for FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted.  A 10 percent rating is 
assigned for FVC of 75- to 80-percent predicted, or; DLCO 
(SB) of 66- to 80-percent predicted.

The General Rating Formula for Restrictive Lung Disease, 
38 C.F.R. § 4.97 (2000), provides a 100 percent rating for 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is assigned for FEV-1 of 40- to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40- to 55-percent         predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is assigned 
for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 
10 percent rating is assigned for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
66- to 80-percent predicted.

The most recent VA examination, from March 1999, revealed 
both subjective complaints and objective findings of marked 
dyspnea on exertion.  PFT results showed an FVC of 2.8, which 
is 71 percent of predicted, and an FEV-1 of 1.9, which is 
also 71 percent of predicted.  His DLCO was 62 percent of 
predicted.  The examiner noted that these results were 
essentially unchanged from the previous examination.  The 
examiner went on to state that the veteran's major limiting 
factor seems to be dyspnea on exertion and inability to 
perform sustained physical activity, a big change since the 
last examination.  The examination revealed no activity of 
pulmonary tuberculosis or any other microbacteria disease, 
with no hospitalization over the previous year.  The 
diagnosis was "pulmonary tuberculosis (inactive) with 
residual scarring which has led to the development of marked 
dyspnea on exertion as evidenced by his poor oxygen 
saturation with ambulation."  This most recent VA 
examination evidence does not show that the veteran has 
sufficient pulmonary function disability to warrant a 60 
percent rating by analogy to similar rating criteria, as 
previously discussed.  All of the percentages found in this 
examination fall within the 30 percent criteria for pulmonary 
function disabilities under the Schedule.  

The Board also reviewed the veteran's testimony from his 
August 2000 Board hearing, as well as the documented medical 
evidence that he submitted at his hearing.  The veteran 
stated that he continues to have increased problems with 
breathing on exertion and coughing up mucous, especially in 
the morning.  The medical evidence that he submitted includes 
spirometry tests performed by VA in August 2000.  These tests 
showed a FVC of 51 percent and 54 percent of predicted, FEV-1 
of 62 percent of predicted, and FEV-1/FVC of 122 percent of 
predicted.  PFT results from the Lakes Region General 
Hospital, from August 1999, show FVC of 52 percent and 53 
percent of predicted, FEV-1 readings of 50 or 51 percent of 
predicted, and FEV-1/FVC of 76 or 75 percent of predicted.  

The Board finds that after reviewing this evidence, the 30 
percent disability rating is the most appropriate rating for 
the veteran's pulmonary tuberculosis condition.  Some of the 
test results from these PFT's fall into the 60 percent 
criteria for pulmonary function disability.  The majority of 
the results of record, however -- including the results from 
the more recent testing performed in August 2000 by VA -- 
show that the veteran's pulmonary disability is more 
consistent with the 30 percent rating criteria under the 
Schedule.  The August 2000 test results were interpreted as 
showing moderately severe obstructive ventilatory defect, but 
only a concomitant mild restrictive ventilatory defect.  
Similarly, the treatment notes from August 1998, in 
interpreting PFT and cardiopulmonary stress test results, 
refer to a mild to moderate decrease in FVC and FEV1, but 
exercise testing demonstrated "really normal functional 
capabilities" although at peak exercise he had reached his 
ventilatory and cardiac maxima.  The DLCO was described as 
only mildly reduced.              

The 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  There is no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required frequent hospitalization for 
his pulmonary tuberculosis disability.  The March 1999 VA 
examination report indicates that the veteran had not been 
hospitalized over the previous year for his pulmonary 
disability.  The evidence also does not show that his 
residual pulmonary tuberculosis disability is so unusual as 
to markedly interfere with his employment.  The record does 
not show that his pulmonary tuberculosis has prevented or 
hindered any attempts to obtain gainful employment.  For the 
reasons noted above, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the rating now assigned.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

Entitlement to an increased rating for pulmonary tuberculosis 
is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

- 10 -


